Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 21, 1996, which, inter alia, ruled that, claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant continued to work a nine-hour-a-week part-time job after his full-time employment ended under nondisqualifying circumstances. He received unemployment insurance benefits which reflected a reduced benefit rate due to his *811continued, part-time employment. Claiming that the part-time job was causing stress and interfering with his ability to find full-time employment, claimant quit his part-time job. Thereafter, the Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits because he left his part-time employment without good cause and assessed him a recoverable overpayment of $975. Under the circumstances, we conclude that the Board’s finding that claimant left his employment for personal and noncompelling reasons is supported by substantial evidence (see, Matter of Pierce [Hudacs], 210 AD2d 727; Matter of Grandy [Phillips— Ross], 64 AD2d 796) and that the recoverable overpayment was properly assessed (see, Labor Law § 597 [4]).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.